DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102 as being anticipated by Lee (US 2014/0184671).
Regarding claim 1, Lee discloses an adjusting method of displaying images, comprising: 
step S1: providing a display device (100, fig. 11); 
the display device comprising a display panel (110, fig. 11), a source driver (122, fig. 11) electrically connected with the display panel, and a timing controller (123, fig. 11) electrically connected with the source driver; the display panel comprising a plurality of pixels (PX, fig. 11) arranged in a matrix; and the source driver being electrically connected with the pixels (see fig. 11 and para. 94);
 step S2: providing data signals to the source driver by the timing controller, such that the source driver outputs the same voltages of the data signals to the pixels, to drive the display panel to display the images (para. 51, 97), wherein the images displayed by the display panel have a defect in vertical lines (fig. 2B and para. 50); 

step S4: adjusting grayscale value of the data signals of the pixels of one row corresponding to the coordinate of the defect of the vertical line in the outputted matrix of the pixels, by the timing controller, according to the type of the defect in the vertical lines, such that the voltage of the data signals outputted from the source driver to the pixels of the row is changed, and a brightness of the pixels of the row is the same as a brightness of the pixels of two adjacent rows (para. 57-58, 60, 105-107).  
Regarding claim 2, Lee discloses wherein in the step S3, the defect of the vertical lines is a vertical poor-line (fig. 2B and para. 69); and 
in the step S4, the timing controller increases the grayscale value of the data signals of the pixels of the row corresponding to the coordinate of the defect of the vertical line in the outputted matrix of the pixels upon determining the vertical poor-line, such that voltage of the data signals outputted from the source driver to the pixels of the row is increased, and the brightness of the pixels of the row is the same as the brightness of the pixels of two adjacent rows (para. 105-107).  
Regarding claim 3, Lee discloses wherein in the step S3, the defect of the vertical lines is a vertical bright-line (fig. 2B and para. 69); and 
in the step S4, the timing controller decreases the grayscale value of the data 11signals of the pixels of the row corresponding to the coordinate of the defect of the vertical line in the outputted matrix of the pixels upon determining the vertical bright-line, such that voltage of the data signals outputted from the source driver to the pixels of the 
Regarding claim 4, Lee discloses wherein in the step S3, the timing controller detects the display panel to obtain the coordinate of the defect of the images displayed by the display panel in the vertical lines and detects the type of the defect of the vertical lines (para. 105-107 and fig. 2B).  
Regarding claim 5, Lee discloses wherein in the step S3, an external calculator detects the display panel to obtain the coordinate of the defect of the images displayed by the display panel in the vertical lines and the type of the defect of the vertical lines, and transmits the coordinate of the defect of the images displayed by the display panel in the vertical lines and the type of the defect of the vertical lines to the timing controller (para. 52, 99).  
Regarding claim 6, Lee discloses wherein the step S4 further comprises storing at least one adjusting value relating to an adjustment conducted by the timing controller to adjust the grayscale values of the data signals of the pixels of one row corresponding to the coordinate of the defect of the vertical line in the outputted matrix of the pixels according to the type of the defect in the vertical lines (para. 59-60, 100-102).  
Regarding claim 7, Lee discloses wherein the display device further comprises a storage unit electrically connected with the timing controller, and the storage unit store the adjusting values configured for adjusting the grayscale values of the data signals of the pixels of the row corresponding to the coordinate of the defect of the vertical line in the outputted matrix of the pixels according to the type of the defect in the vertical lines (para. 59-60, 100-102).  
Regarding claim 8, Lee discloses wherein each of the pixels comprises a plurality of sub-pixels being sequentially arranged, the display panel further comprises a plurality of rows of data lines respectively connected with a 12plurality of rows of the sub-pixels, and the rows of data lines are connected with the source driver (fig. 11).  
Regarding claim 9, Lee discloses, wherein in the step S2, the source driver outputs the same voltages of the data signals to the sub-pixels of the plurality of pixels via the data lines (para. 51, 97).  
Regarding claim 10, Lee discloses wherein in the step S4, the timing controller adjusts the grayscale value of the data signals of the pixels of the row corresponding to the coordinate of the defect of the vertical line in the outputted matrix of the pixels, such that the brightness of the rows of the sub-pixels of the pixel of the row is the same as the brightness of the rows of the sub-pixels of the pixels of the two adjacent rows (para. 105-107, 102).
Claims 11-15 are rejected for the same reasons as stated above. Specifically, claim 11 is rejected for the reasons stated in claims 1, 6 and 8-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hwang (US 2008/0309602) which discloses compensating mura effects (see fig. 2-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628